                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 JONUEL DIAZ CORREA
 Plaintiff                                  CIVIL 16-2288CCC
 vs                                         (Related Cr. 12-0676-01CCC)
 UNITED STATES OF AMERICA
 Defendant


                           OPINION AND ORDER

      Before the Court is Jonuel Díaz Correa’s (hereinafter “Petitioner” or “Díaz
Correa”) pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct
Sentence filed on June 28, 2016 (d.e. 1). On February 16, 2017, the United
States of America (hereinafter “Respondent”) filed a Motion to Dismiss the
Petition (d.e. 7). For the reasons discussed below, the Court hereby ORDERS
that the Petition be DISMISSED.
I.    BACKGROUND
      On March 4, 2013, Díaz Correa pled guilty to possession of a firearm in
furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)
(Criminal No. 12-676 (CCC); d.e. 48, d.e. 49, d.e. 50). On June 4, 2015, he
was sentenced to serve a term of imprisonment of 60 months, five (5) years of
supervised release, and a monetary penalty of $100.00 (Criminal
No. 12-676(CCC); d.e. 76, d.e. 77). Petitioner filed this 28 U.S.C. § 2255
motion seeking that his sentence be vacated under Johnson v. United States,
135 S.Ct. 2551 (2015), based on the fact that he was convicted under
Section 924(c).
CIVIL 16-2288CCC                       2
(Related Cr. 12-0676-01CCC)

II.   DISCUSSION
      In Johnson v. United States, ___ U.S. ____, 135 S.Ct. 2551 (2015), the
U.S. Supreme Court held that the “residual clause” of the Armed Career
Criminal Act [“ACCA”] was unconstitutionally vague and that “imposing an
increased sentence under the residual clause of the [ACCA] violates the
Constitution's guarantee of due process.” Johnson, ___ U.S. at ____, 135 S.Ct.
at 2555-63. The ACCA provides for enhanced penalties for defendants with
three qualifying prior felony convictions for either serious drug offenses or
“violent felonies.” The ACCA defines a “violent felony” as a crime punishable
by imprisonment for a term exceeding one year “that - (i) has as an element the
use, attempted use, or threatened use of physical force against the person of
another; or (ii) is burglary, arson, or extortion, involves use of explosives, or
otherwise involves conduct that presents a serious potential risk of physical
injury to another.”   18 U.S.C. § 924(e)(2)(B)(ii)(emphasis added).         The
underlined portion is known as the ACCA's “residual clause.” The Supreme
Court determined the ACCA's “residual clause” to be unconstitutionally vague
because its application was too “wide- ranging” and “indeterminate.” Id. On
April 18, 2016, the United States Supreme Court determined that Johnson
announced a new substantive rule that applies retroactively to cases on
collateral review. Welch v. United States, ___ U.S. ____, 136 S.Ct. 1257,
194 L.Ed. 2d 387 (2016).
      Section 924(c)(1)(A), pursuant to which Petitioner was convicted,
prohibits the possession of a firearm in furtherance of a “crime of violence” or
a drug trafficking crime. Section 924(c)(3) defines “crime of violence” as “an
CIVIL 16-2288CCC                        3
(Related Cr. 12-0676-01CCC)

offense that is a felony and - (A) has as an element the use, attempted use, or
threatened use of physical force against the person of another, or (B) that by its
nature, involves a substantial risk that physical force against the person or
property of another may be used in the course of committing the offense.”
18 U.S.C. § 924(c)(3)(B)(emphasis added). The underlined portion above is
known as the “residual clause” of Section 924(c)(3). It should be noted that
Petitioner was convicted and sentenced under the provision of 18 U.S.C.
§ 924(c) that pertains to the use of a firearm during and in relation to a drug
crime. See United States v. Hare, 820 F.3d 93, 105-06 (4th Cir. 2016)
(declining to address the merits of a Johnson claim where defendant was
convicted of possessing a firearm in furtherance of a drug trafficking crime).
As neither the conviction nor sentence in this case rest upon Section 924(c)'s
definition of a “crime of violence,” Johnson is inapplicable to the circumstances
of his case.
III.   CONCLUSION
       For the reasons stated, the Court concludes that Petitioner Jonuel Díaz
Correa’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct
Sentence (d.e. 1) be and is DISMISSED, with prejudice. Judgment to be
entered on this same date.
       SO ORDERED.
       At San Juan, Puerto Rico, on December 14, 2018.



                                     S/CARMEN CONSUELO CEREZO
                                     United States District Judge
